NO.
                                                 tyts-w
                        IN THE TEXAS COURT OF CRIMINAL APPEALS




                                                                                  JAN 30 2015
                                           CAROL PASELK,

                                               Petitioner


                                                   v.                                 FILED IN
                                                                             COURT OF CRIMINAL APPEALS
                                           STATE OF TEXAS
                                                                                    JANsor:.!
                                              Respondent
                                                                                 Abel Acosta, Cierk



   Amended Petition For Discretionary Review

                                    Petition in Cause No. CV14-08223
                From the 8th Judicial District Court of Hopkins County, Texas and
                        The Court of Appeals for the 6th District of Texas

                                        Oral Argument Requested




                                                            Carol Paselk

                                                            Pro Se Appellant
                                                            P.O. Box 1284
                                                            Emory, Texas 75440
                                                            (940) 435-3210




Petition For Discretionary Review                                               page 1 of27 pages
                                       NO.




                        IN THE TEXAS COURT OF CRIMINAL APPEALS




                                           CAROL PASELK,

                                               Petitioner


                                                   v.




                                           STATE OF TEXAS

                                              Respondent




   Amended Petition For Discretionary Review

                                    Petition in Cause No. CV14-08223
                From the 8th Judicial District Court of Hopkins County, Texas and
                        The Court of Appeals for the 6th District of Texas

                                        Oral Argument Requested




                                                            Carol Paselk

                                                            Pro Se Appellant
                                                            P.O. Box 1284
                                                            Emory, Texas 75440
                                                            (940) 435-3210




Petition For Discretionary Review                                              page I of27pages
                                     Table of Contents


Table of Contents                                                                         2

Index ofAuthorities                                                                       3

Immediate Release Requested From Already Null And Void Judgments                         10
Statement Regarding Oral Argument                                                        11
Statement of the Case                                                                    11

Statement of Procedural History                                                          12
Reasons For Review                                                                       12

       I. The Appellate Court erred in not considering that the Texas
       Legislature has excluded the "Judge" of the Hopkins County Court
       At Law from presiding over allegations of cruelty to a livestock
       animal. Tex. R.App.P. 66.3(b), making the judgments of conviction
       already null and void.

       II. The Court ofAppeals failed to consider important questions of state
       law that have not been, but should be, settled by this Court. Tex.R.App. P.
       66.3(b)
       III. The Court ofAppeal failed to consider important questions of state
       and federal law in conflict with applicable decisions of the Supreme Court
       of the United States. Tex.R.App. P. 66.3(c)
       IV The Appellate Court erred in not considering the fact that inadmissible
       evidence was admitted by the trial court.

Conclusion                                                                               26

Prayer For Relief                                                                        27
Certificate of Compliance                                                                28
Certificate of Service                                                                   28

APPENDIX:

       APPENDIX A: Photos of Hay and Feed Purchased and Fed
       APPENDIX B: Photos of Horses

       APPENDIX C: Court Transcript Pages of Testimony
       APPENDIX D: Memorandum Opinion of the 6th District Court of Appeals


 Petition For Discretionary Review                                   page 2 of2 7pages
                                     INDEX OF AUTHORITIES




CASE LAW:




Texas Cases:




Bass v. State, 427 S.W.2d 624, 626 (Tex.Cr.App.1968)
Billings v. Atkinson, 489 S.W.2d 858, 859 (Tex. 1973.)
Boykin v. State, 818 S.W.2d 782, 785 (Tex.Cr.App. 1991)
Bragg v. State, 109 Tex. Crim. 632, 6 S.W.2d 365 (1928)
Camacho v. Samaniego, 831 S.W.2d 804, 811 (Tex. 1992).
Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063 (1926)
Ex parte Adams, 768 S.W.2d 281, 293 (Tex. Crim. App. 1989)
Ex parte Armstrong, 110 Tex. Crim. 362, 8 S.W.2d 674, 675, 676 (1928)

Exparte Beck, 922 S.W.2d 181 (Tex.Crim. App. 1996)
Ex parte Caldwell, 383 S.W.2d 587, 589 (Tex.Cr.App. 1964)
Ex parte Drake, 883 S.W.2d 213, 215 (Tex.Crim.App.1994)
Ex parte Paprskar, 573 S.W.2d 525 (Tex.Cr.App. 1978)
Ex parte Sandoval
Ex parte Seidel, 39 S.W.3d 221, 224, 225 at n. 4 (Tex.Crim.App.2001).
Ex parte Vasquez, 122 Tex. Crim. 475, 56 S.W.2d 190 (1933)
Garcia v. Dial, 596 S.W.2d 524 (Tex.Cr.App. 1980)
Gill v. Snow, 644 S.W.2d 222, 224 (Tex. App. 1982, no writ)
Glenn v. Dallas County Bois D'Arc Island Levee Dist., 282 S.W. 339 (Tex.Civ.App.1926)
Granger v. Folk, 931 S.W.2d 390, Tex: Court ofAppeals, 9th Dist. (1996)
IndustrialFoundation of The South v. Texas IndustrialAccident Board, 540, S.W.2d 668, 682 (Tex.
       1976)
Marin v. State, 851 S.W.2d 275, 280 (Tex.Crim.App.1993)
Moore v. State, 821 S.W.2d 429, 431 (Tex.App.—Waco 1991, no pet);


 Petition For Discretionary Review                                          page 3 of27 pages
Mx v. State, 65 S.W3d 664, 673, (Tex.Crim.App.2001)
Parrv. State, 108 Tex. Crim. 551, 1 S.W2d 892 (1928)
Solon v. State, 5 White & W. 301 (1878)
State v. Roberts, 940 S.W.2d 655 - Tex: Court of Criminal Appeals 1996
Stine v. State, 908 S.W.2d 429 - Tex: Court of Criminal Appeals 1995
Stoker v. State, 788 S.W.2d 1, 10 (Tex.Crim.App.1989)
Walker v Packer, 827 S.W.2d 833, 840 (Tex. 1992).
Woodardv. State, 86 Tex. Crim. 632, 218 S.W 760 (1920)




United States:




Griswald v. Conneticut, 381 U.S. 479 (1965)
Kinnardv. U.S., 313 F.3d 933, 2002 FED App. 0427P (6th Cir. 2002)
Klugh v. U.S., 620 F. Supp. 892 (D.S.C. 1985)
Mapp v. Ohio, 367 U.S. 643 (1961)
Moore v. Illinois, 408 U.S. 786, 810 (1972) (opinion of MARSHALL, J.)
Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)
United States v. San Filippo, 564 F.2d 176, 178 (5th Cir. 1977)
Valley v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S. Ct. 116 (1920)
Wiggins V.Smith, 539 U.S. 510, 123 S. Ct. 2527, 156 L. Ed. 2d 471 (2003)
Yarborough v. Gentry, 540 U.S. 1, 124 S. Ct. 1, 157 L. Ed. 2d 1 (2003)



Michigan:
Fritts v. Krugh, 92 N.W.2d 604, 354 S.Ct. of Mich. 97. (1958).


Oregon:
State ofOregon v. Amanda Newcomb, Multnomah County Circuit Court, 110443303, A149495 (2014)




  Petition For Discretionary Review                                            page 4 of27pages
Constitution:



United States Constitution: Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments
Article 1, Section 9 of the Texas Constitution

Article 1, Section 10 of the Texas Constitution

Article 1, Section 12 of the Texas Constitution

Article 1, Section 14 of the Texas Constitution

Article 1, Section 19 of the Texas Constitution

Article 5, Section 19 of the Texas Constitution




Statutes and Rules:




Texas Code of Criminal Procedure §18.10, §18.11
Texas Government Code § 25.1142

Texas Health & Safety Code § 821.0211
Texas Penal Code § 42.09
Texas Rules of Appellate Procedure, 66.3(b)(c)


Fed. Rules Civ. Proc, Rule 60(b)(4),




 Petition For Discretionary Review                                            page 5 of27pages
                                IMMEDIATE RELEASE REQUESTED
                         FROM ALREADY NULL AND VOID JUDGMENTS




       Petitioner Carol Paselk contends that the judgments of conviction against

her are already null and void.


       "Habeas corpus is reserved for those instances in which there is a

       jurisdictional defect in the trial court which renders the judgment void or

       for denials of fundamental or constitutional rights)." Ex parte Drake, 883
S.W.2d 213. 215 (Tex.Crim.App.1994)




       "The writ of habeas corpus, for example, is available to set aside a

       criminal conviction on the basis of any jurisdictional defect in the

       proceedings which led to it, no matter how remote in time." Stine v.

       State. 908 S.W.2d 429 - Tex: Court of Criminal Appeals 1995.




       "This Court has long held that habeas corpus is an appropriate remedy to

       attack a void judgment or sentence." See Ex parte Seidel, 39 S.W.3d 221,

       224, 225 at n. 4 (Tex.Crim.App.200n; Ex parte Beck 922 S.W.2d 181

       (Tex.Crim. App. 1996);


 Petition For Discretionary Review                                     page 6 of27pages
                     STATEMENT REGARDING ORAL ARGUMENT


       Petitioner requests oral argument. Argument would assist the Court because

resolution of the grounds for review depends upon a detailed exploration of the facts of

the cases. Further, oral argument would provide this Court with an opportunity to

question parties regarding their positions.



                                     STATEMENT OF THE CASE:


       Petitioner's Petition For Writ of Habeas Corpus was denied by the 8th Judicial

District Court without a hearing. The Court of appeals upheld the denial. Petitioner

contends that the judgments of conviction are already null and void. According to

Texas Health & Safety Code § 821.0211, the particular "Judge", who issued the

judgments of conviction, is lawfully excluded by the Legislature from presiding over

allegations of cruelty to a livestock animal. As a result of the Legislature's exclusion of

this particular "Judge" to preside over allegations of cruelty to a livestock animal, the

Judgments of conviction are already null and void, for lack ofjurisdiction.     The 6th

District Court ofAppeals did NOT consider or even comment on the fact that this

particular "Judge", of the Hopkins County Court At Law, is excluded by the

Legislature from presiding over allegations of cruelty to a livestock animal, because she

"gives preference to family law matters.'''

       Beyond the fact that this "Judge" of the Hopkins County Court At Law is


 Petition For Discretionary Review                                     page 7 of27pages
excluded by the Legislature from presiding over allegations of cruelty to a livestock

animal, the 6th Court ofAppeals failed to consider the ineffective assistance of both the

court appointed defense and appeal counsel, and that the "Judge" of the Hopkins

County Court At Law also allowed inadmissible evidence and hearsay to be used to

obtain conviction against Petitioner Paselk.



                         STATEMENT OF PROCEDURAL HISTORY


       The judgments of conviction were entered on October 29, 2009.

Petitioner filed a Petition For Habeas Corpus with the 8th Judicial District Court on April

18,2014. The 8th Judicial District Court denied Paselk's Petition For Writ of Habeas

Corpus without a hearing. Petitioner Paselk mailed her Appellant's Amended Brief to

the 6th District Court ofAppeals in Texarkana on July 25, 2014. The Court ofAppeals

denied Paselk's Petition For Writ of Habeas Corpus, even though the judgments of

conviction are already null & void.




                                     REASONS FOR REVIEW


       The 6th Court ofAppeals failed to consider that the misdemeanor convictions

against this Petitioner are already null and void because the "Judge" of the Hopkins

County Court At Law is excluded by the Legislature from presiding over allegations of

cruelty to a livestock animal. The 6th Court of Appeals failed to consider that

 Petition For Discretionary Review                                    page 8 of2 7pages
inadmissible evidence and hearsay were used to obtain convictions against this

Petitioner. The 6th Court of Appeals failed to consider that convictions against

Petitioner Paselk were obtained because of the ineffective assistance of counsel. The 6th

Court of appeals did not discharge its sworn duty to defend and uphold the rights of this

Petitioner protected and guaranteed by the U.S. Constitution, and the Texas Constitution.


   1. The Appellate Court erred in not considering that the Texas Legislature has
       lawfully excluded the "Judge" of the Hopkins County Court At Law from
       presiding over allegations of cruelty to a livestock animal. Tex. R.App.P.
       66.3(b)



   2. The Court ofAppeals failed to consider important questions of state law
       that have not been, but should be, settled by this Court. Tex.R.App. P.
       66.3(b)

   3. The Court ofAppeals failed to consider important questions of state and
       federal law in conflict with applicable decisions of the Supreme Court of
       the United States. Tex.R.App. P. 66.3(c)

   4. The Appellate Court erred in not considering the fact that because of
       ineffective assistance of council, exculpatory evidence was not presented to
       the jury and court, and inadmissible evidence was admitted by the court.




I. The Appellate Court erred in not considering that the Texas Legislature has

excluded the "Judge" of the Hopkins County Court At Law from presiding over

allegations of cruelty to a livestock animal. Tex. R.App.P. 66.3(b), making the


 Petition For Discretionary Review                                    page 9 of27pages
judgments of conviction already null and void.

          The Court ofAppeals failed to consider that the judgments of conviction against

Petitioner Paselk are already null and void because the "Judge" of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. This case confirms the Texas Supreme Court's statement:

          "This Court has previously voiced its concerns over the difficulties created
         for the bench, the bar, and thepublic by thepatchwork organization of
          Texas' several trial courts. As Thomas Paine observed: "[T]he more simple
          anything is, the less liable it is to be disordered, and the easier repaired
          when disordered. Paine, Common Sense 3 (1776). This case is yet another
          confirmation that "confusion and inefficiency are endemic to a judicial
          structure with different courts ofdistinct but overlappingjurisdiction."
          Camachov. Samanieso. 831 S.W2d 804, 811 (Tex.1992).




          The Court ofAppeals failed to consider that the judgments of conviction against

Petitioner Paselk are already null and void because the "Judge" of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. Texas Government Code § 25.1142 gives the Judge of the

Hopkins County Court At Law the same jurisdiction and authority as a District Court

Judge. The "Judge" of the Hopkins County Court At Law "gives preference tofamily

law matters," by agreement with the Judges of the 8th Judicial District Court1 and the

1    Texas Government Code § 24.108. 8TH JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS, AND RAINS
     COUNTIES), (a) The 8th Judicial District is composed of Delta, Franklin, Hopkins, and Rains counties.


    Petition For Discretionary Review                                                         page 10 of27pages
62nd District Court2. Texas Health & Safety Code § 821.0211 excludes Judges "who

give preference tofamily law matters", which is clearly a protection and safeguard for

livestock owners, codified by the Legislature. Texas Health & Safety Code, Chapter

821, Subchapter B, Section 821.0211 ADDITIONAL DEFINITION,3 clearly excludes

"district courtjudges who give preference tofamily law matters" from presiding over

matters of cruelty to livestock animals. There is no ambiguity in the language codified

by the Legislature. "If a statute is clear and unambiguous, we give effect to its plain

meaning." Bovkin v. State, 818 S.W2d 782, 785 (Tex.Cr.App. 19911

           In Granger v. Folk, 931 S.W.2d 390, Tex: Court ofAppeals, 9th Dist. (1996), the

Texas Court ofAppeals shows the union of Texas Health & Safety Code § 821 and

Texas Penal Code § 42.09, stating:

          "Clearly, two avenues existfor the State in protecting animals from cruel
          treatment, i.e., criminal prosecution under Section 42.11 ofthe Penal Code
          and the civil remedyprovided under Section 821.023 ofthe Health and
          Safety Code. A close reading ofparagraphs (a) and (b) ofSection 821.023
          may provide some slight illumination. Paragraph (a) presumes a criminal
         proceeding prior to the civil proceeding while paragraph (b)presumes the
          reverse. Obviously, in the criminal proceeding, a defendant mayface loss of


2    TEXAS GOVERNMENT CODE § 24.164. 62ND JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS, AND LAMAR
     COUNTIES), (a) The 62nd Judicial District is composed of Delta, Franklin, Hopkins, and Lamar counties.

3    Texas Government Code § 821.0211. ADDITIONAL DEFINITION. In this subchapter, "magistrate" means any officer
     as defined in Article 2.09, Code of Criminal Procedure, except that the term does not include justices of the supreme
     court, judges of the court of criminal appeals, or courts of appeals, judges or associate judges of statutory probate
     courts, or judges or associatejudges of district courts that give preference to family law matters or family district courts
     under Subchapter D, Chapter 24, Government Code.



    Petition For Discretionary Review                                                               page 11 of27pages
         freedom orfine or both, whereas, a proceeding under Section 821.023 may
          subject the defendant to a loss, forfeiture and confiscation ofproperty
          rights and interests. In either case, the defendant is entitled by right to all
          those guarantees offordingfull due process. " [Petitioner contends that
          42. II4 refers to "destruction oftheflag", and is a typographical error
          which is actually meant as 42.09.]



          The "Judge" of the Hopkins County Court At Law had the duty and responsibility

to transfer the case against this Petitioner to one of the two District Courts or even to the

County Court, all of which do NOT "give preference tofamily law matters", and thereby

have constitutional and statutory jurisdiction provided by the Legislature to preside over

allegations of cruelty to a livestock animal. "Trial court jurisdiction over a case is an

absolute systemic requirement." Marin v. State, 851 S.W.2d 275, 280

(Tex.Crim.App. 1993). "Unless the power or authority of a court to perform a

contemplated act can be found in the Constitution or laws enacted thereunder, it is

without jurisdiction and its acts without validity." Ex parte Armstrong, 110 Tex. Crim.
362, 8 S.W.2d 674. 675, 676 (1928), See also Solon v. State. 5 White & W. 301 (1878).

          The Court ofAppeals failed to consider that the "Judge" of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. A threshold issue in any case is whether the court has the


4    Texas Penal Code, Sec. 42.11. DESTRUCTION OF FLAG, (a) A person commits an offense if the person intentionally
     or knowingly damages, defaces, mutilates, or burns the flag of the United States or the State of Texas.


    Petition For Discretionary Review                                                    page 12 of27pages
jurisdiction to resolve the pending controversy. In Ex parte Armstrong, 110 Tex. Crim.
362, 8 S.W2d 674 (App. 1928), the Court upheld, "... This issue ofjurisdiction is

fundamental and cannot be ignored. Accordingly, a court may sua sponte address the

issue because subject matter jurisdiction cannot be conferred by agreement of the

parties; jurisdiction must be vested in a court by constitution or statute. Garcia v. Dial,

596 S.W2d 524, 527 (Tex.Cr.App. 1980): and, Ex parte Caldwell. 383 S.W.2d 587, 589

(Tex.Cr.App. 1964). In short, each court has jurisdiction to determine whether it has

jurisdiction. Ex parte Paprskar, 573 S.W2d 525 (Tex.Cr.App. 1978).

       The Court ofAppeals failed to consider that the "Judge" of the Hopkins County

Court At Law clearly abused her discretion by presiding over the trial against this

Petitioner for allegations of cruelty to a livestock animal, for which she is excluded by

the Legislature. "An abuse of discretion occurs if the trial court clearly failed to analyze

or apply the law correctly." Walker v Packer, 827 S.W2d 833, 840 (Tex. 1992).

       The Court ofAppeals failed to consider that Petitioner was denied the protection

and safeguard that the Legislature codified under § 821.0211, excluding judges "who

give preference tofamily law matters", to insure the fair administration of justice, and to

insure a fair and impartial tribunal. This Petitioner was denied her guaranteed rights to

lawful due process of law protected by the Fifth and Fourteenth Amendments of the

United States Constitution, as well as Article 1, Section 19 of the Texas Constitution.

The "Judge" of the Hopkins County Court At Law is excluded by the Legislature from


 Petition For Discretionary Review                                      page 13 of27pages
issuing judgments of conviction in matters alleging animal cruelty because she gives

"preference to family law matters", therefore the judgments of conviction against this

Petitioner are already null and void, and must be reversed and vacated.




II. The Court of Appeals failed to consider important questions of state law that

have not been, but should be, settled by this Court. Tex.R.App. P. 66.3(b)

       As clearly shown above, this Honorable Court must decide a very important

question of state law that was not settled by the Court ofAppeals. This Court must settle

the question whether the "Judge" of Hopkins County Court At Law is excluded from

presiding over allegations of cruelty to a livestock animal. This Court must settle the

question whether the judgments of conviction against this Petitioner are already null and

void for lack of the "Judge's" subject matter jurisdiction.

       According to Texas Health & Safety Code 821.0211, the "Judge" of the Hopkins

County Court At Law, who gives "preference tofamily law matters" by agreement with

the Judges of the 8th and 62nd Judicial District Courts, is excluded by the Legislature

from presiding over allegations of animal cruelty.

       The question of the jurisdiction of the convicting court may be raised at any time.

See Bass v. State, All S.W2d 624, 626 (Tex.Cr.App. 1968); Ex parte Vasquez. 122
Tex. Crim. 475, 56 S.W2d 190 (1933); Bra22v. State. 109 Tex. Crim. 632, 6 S.W2d 365

(1928); Parrv. State. 108 Tex. Crim. 551, 1 S.W.2d 892 (1928); Woodardv. State, 86



 Petition For Discretionary Review                                     page 14 of27pages
Tex.Cr.R. 632, 218 S.W 760 (1920). "Judicial action without jurisdiction is void."

Cleveland v. Ward. 116 Tex. 1, 285 S.W 1063 (1926). "Judgment which court is without

jurisdiction to render is void." Glenn v. Dallas County Bois D'Arc Island Levee Dist..

282 S.W 339 (Tex.Civ.App.1926).

        "Void" convictions should be defined as those in which the trial court lacked


jurisdiction over the person or subject matter or in which the trial judge lacked

qualification to act in any manner. See, e.g., Ex parte Seidel, 39 S.W.3d 221, 226-27

(Tex.Crim.App.2001) (Womack, J., dissenting, joined by Keller, P.J. & Meyers, J.). See

also Nix v. State. 65 S.W3d 664, 673, (Tex.Crim.App.2001) (discussing "void"

judgments and categorizing them in a "nearly exclusive" list as: "(1) the document

purporting to be a charging instrument (i.e. indictment, information, or complaint) does

not satisfy the constitutional requisites of a charging instrument thus the trial court has

no jurisdiction over the defendant; (2) the trial court lacks subject matter jurisdiction

over the offense charged, such as when a misdemeanor involving official misconduct is

tried in a county court at law; (3) the record reflects that there is no evidence to support

the conviction; or (4) an indigent defendant is required to face criminal trial proceedings

without appointed counsel, when such has not been waived, in violation of Gideon v.

Wainwrighf) (footnotes omitted).

        "Jurisdiction may be concisely stated to be the right to adjudicate concerning the

subject matter in a given case. [Citation omitted] Unless the power or authority of a


  Petition For Discretionary Review                                     page 15 of27pages
court to perform a contemplated act can be found in the Constitution or laws enacted

thereunder, it is without jurisdiction and its acts without validity." Ex parte Armstrong,

110 Tex. Crim. 362, 8 S.W2d 674, 675, 676 (1928), "Jurisdiction of the subject matter

cannot be conferred by agreement; this type ofjurisdiction exists by reason of the

authority vested in the court by the Constitution and statutes. Ex parte Caldwell, 383

S.W2d 587 (1964); Morrow v. Corbin. 122 Tex. 553, 62 S.W2d 641 (1933); Ex parte

Armstrong, supra.

       "Furthermore, it is likewise axiomatic that where there is no jurisdiction, the

power of the court to act is as absent as if it did not exist," Ex parte Caldwell, supra at

589, and any order entered by a court having no jurisdiction is void. E. g., Ex parte

Sandoval, supra; Ex parte Armstrong, supra. "Judgment is a void judgment if court that

rendered judgment lacked jurisdiction of the subject matter, or of the parties, or acted in

a manner inconsistent with due process," Fed. Rules Civ. Proc, Rule 60(b)(4), 28

U.S.C.A., U.S.C.A. Const. Amend. 5 - Kluzh v. U.S., 620 F. Supp. 892 (D.S.C. 1985).

"A void judgment, order or decree may be attacked at any time or in any court, either

directly or collaterally" - The law is well-settled that a void order or judgment is void

even before reversal. Valley v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S. Ct.
116(1920).


        "A "void judgment" as we all know, grounds no rights, forms no defense to

actions taken there under, and is vulnerable to any manner of collateral attack (thus here,


 Petition For Discretionary Review                                    page 16 of27pages
by). No statute of limitations or repose runs on its holdings, the matters thought to be

settled thereby are not res judicata, and years later, when the memories may have grown

dim and rights long been regarded as vested, any disgruntled litigant may reopen the old

wound and once more probe its depths. And it is then as though trial and adjudication

had never been." Fritts v. Krugh. 92 N.W.2d 604, 354 S.Ct. of Mich. 97. (1958).

           Case law from Federal and state courts all clearly show that the judgments of

conviction against this Petitioner are already null and void, because the Legislature has

excluded this particular "Judge" who did not have the jurisdiction to preside over the

trial against this Petitioner.




III. The Court of Appeals failed to consider important questions of state and

federal law in conflict with applicable decisions of the Supreme Court of the United

States. Tex.R.App. P. 66.3(c)

           As shown above, the Court ofAppeals failed to consider that Petitioner Paselk's

rights to lawful due process, guaranteed and protected by the 5th and 14th Amendments of

the U.S. Constitution, have been seriously compromised as a result of the trial court's

judgment of conviction against this Petitioner.

I.         The Court ofAppeals failed to consider that the Warrant For Animal Seizure is

nothing more than a "General Warrant" which has been prohibited and outlawed by the

4th Amendment for over two hundred years.(C.R. pgs. 73-74)          The Warrant violates


     Petition For Discretionary Review                                  page 17 of27pages
Petitioner Paselk's Constitutional, as well as statutory, rights and protections. (C.R. pgs.

73-74) The Warrant fails to name Thoroughbred horses, and geldings with were simply

taken from Paselk's farm, and does NOT particularly describe any individual horse or

location on the farm where any particular horse would be found. The Warrant violates

Petitioner's rights to be free from unreasonable searches and seizures protected by the 4th

Amendment of the U.S. Constitution and Article 1, Section 9 of the Texas Constitution,

as well as directives for a lawful warrant found in Texas Code of Criminal Procedure,

Chapter 18. Because the warrant is an outlawed and prohibited "general warrant" there

is no admissible evidence.


       Photos taken six days AFTER the entire herd of horses were taken, show horses in

good condition were taken with the "general warrant." (C.R. pgs. 77-82) (APPENDIX

B) Nothing on the Warrant describes any particular horse. This means that no

particular horse was the subject of the seizure, but rather law enforcement and County

Attorney Dustanna Rabe picked through the entire herd of horses AFTER they were

taken from Petitioner's farm, and AFTER these horses were subject to mishandling, and

intentional alteration of their condition. No Veterinary evaluation was done of any horse

BEFORE they were taken from the farm to establish the true condition of any horse

BEFORE it was taken.


       II.     The Court ofAppeals failed to consider that Testimony from State's

witnesses Sgt. Tanner Crump, Melanie DeAeth, Pamela Dountas, and Chief Deputy


 Petition For Discretionary Review                                     page 18 of27pages
Ricky Morgan actually exonerates Petitioner Paselk from any allegations of cruelty to a

livestock animal.


       After spending an hour and a half inspecting Paselk's farm and horses, Hopkins

County Sheriff Department Sgt. Tanner Crump filed his official eyewitness report,

stating "I do not feel that the horses are in need of immediate care or removal from

the owner", (C.R. pg. 72) Crump further stated, "Not all of the horses were

poor...Most of the horses that were poor were older horses and it is expected that

they would not look as good as horses that were younger."(C.R. pg. 72)

       Six days later, with no further investigation and no contact with Paselk, Crump to

filed his "Application For Warrant To Seize Animals" the language of which is in

complete conflict with his official eyewitness report.(C.R. pgs. 73) Crump testified the

reason he made the complete reversal of statements is because of second hand

statements he received from Lt. Henry Turner that the "rescues" were withdrawing their

support. Court Appointed Defense Counsel, Steve Lilley, failed to show the jury that

there was no possible way the "rescues" could be withdrawing their support, because

their testimony verified they gave only a very minimal "one time" during a four month

period, verifying the State's witnesses were lying. See sworn testimony in Clerk's

Record, pgs. 56-60 and Letters of Support, Clerks Record, pgs. 113-119. (SEE

APPENDIX C for copies of the official court transcript pages.) (SEE ALSO

APPENDIX A) "If the state knowingly presented perjured testimony, a writ


 Petition For Discretionary Review                                   page 19 of27pages
application can be granted." Exparte Adams, 768 S.W2d 281, 293 (Tex. Crim. App.

1989). "Due process is violated when the prosecutor although not soliciting false

evidence from a government witness, allows it to stand uncorrected when it appears".

United States v. San Filippo, 564 F.2d 176, 178 (5th Cir. 1977)

       One of the most basic elements of fairness in a criminal trial is that available


evidence tending to show innocence, as well as that tending to show guilt, be fully aired

before the jury; more particularly, it is that the State in its zeal to convict a defendant not

suppress evidence that might exonerate him." See Moore v. Illinois, 408 U.S. 786, 810

(1972) (opinion of MARSHALL, J.).         Throughout the trial, County Attorney Dustanna

Rabe erroneously continued to make the jury believe that the "rescuers" had been

supporting Paselk and feeding her horses for a long period of time. Lilley failed to

object. Lilley failed to show the jury the TRUTH that the "rescues" were not

"supporting" Paselk. Lilley failed to show the jury photos of hay purchased by Paselk.

(SEE APPENDIX A) The TRUTH would have induced a reasonable doubt in the

minds of the jurors to avoid conviction. Paselk had a Constitutionally protected right to

a fair and impartial trial and these photos should have been shown to the jury.

       III.    The Court ofAppeals also failed to consider that the judgments of

conviction against Paselk were obtained as a result of serious "ineffective assistance of

counsel". Paselk directs the Court to pgs. 36-61 of the Clerk's Record for a more

indepth assessment of the ineffective assistance of counsel. Paselk's court appointed


 Petition For Discretionary Review                                       page 20 of27pages
defense counsel, Steve Lilley, and court appointed "appeals" counsel Gene Stump, both

made errors so serious that they were not functioning as the "counsel" guaranteed by the

Sixth Amendment", Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed.
2d 674 CI 984); Kinnardv. US., 313 F.3d 933, 2002 FED App. 0427P (61" Cir. 2002),

"and did not provide reasonably effective assistance," Strickland v. Washington. 466
U.S. 668. 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); "and in that counsel's performance

fell below an objective standard of reasonableness" Wiggins v. Smith, 539 U.S. 510, 123
S. Ct. 2527. 156 L. Ed. 2d 471 (2003); Yarborough v. Gentry. 540 U.S. 1, 124 S. Ct. 1,

157 L. Ed. 2d 1 (2003); Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.


Ed. 2d 674 CI 984);




IV. The Appellate Court erred in not considering the fact that inadmissible

evidence was admitted by the trial court.

       A fact that this honorable Court must consider before making any decision to

grant or deny this Petitioner's Petition For Writ of Habeas Corpus is shown above in the

contradictions of the testimony of four of the states witnesses under oath - Melanie

DeAeth, Pamela Dountas, Sgt. Tanner Crump and Chief Deputy Ricky Morgan - which

exonerates Petitioner Paselk.


       The Court of Appeals failed to consider that inadmissible evidence obtained

through warrantless searchwas used against this Petitioner, in violation of her right to

 Petition For Discretionary Review                                    page 21 of27pages
privacy protected by the 14th Amendment. In Mapp v. Ohio, 367 U.S. 643 (1961), the

Supreme Court held that evidence collected from an unlawful search be excluded from

trial. The trial court "Judge" allowed as evidence blood and fecal samples that were

"supposedly" obtained from horses "allegedly" taken from Paselk's farm property.

       There was NO lawful chain of custody of any of the "horses". No Veterinarian

was on-site to professionally evaluate any of the horses BEFORE they were taken from

the farm, therefore no "Beginning Chain of Custody" was ever established. "Proof of

the beginning and the end of the chain will support admission of the evidence barring

any showing of tampering or alteration." Stoker v. StateJSS S.W2d 1, 10 (1989).

Without the establishment of the original condition of any of the horses BEFORE they

were taken from the farm there is no possible way to prove that the horse were not

subjected to the intentional tampering with their condition and the alteration of their

condition AFTER they were removed from Paselk's farm.

       There was No control of the horses (the evidence) by either law enforcement or

the court over the safe keeping of any of the horses taken from Paselk's farm, in

violation of TCCP 18.10 and 18.11. The so called blood and fecal "samples" were

authorized solely by private citizens, who had immediately removed horses, taken from

Paselk's property, outside of the jurisdiction of Hopkins County without any Court order

authorizing the removal and without any court order directing the manner of safe

keeping for any of the horses.(TCCP 18.10 & 18.11) These private citizens had NO


 Petition For Discretionary Review                                     page 22 of2 7pages
court order or lawful authority to invade the body of any horse allegedly taken from

Paselk's property and then conduct any "search and seizure" of any blood or fecal

sample.

       This issue of the right to privacy was addressed in State ofOregon v. Amanda

Newcomb, Multnomah County Circuit Court, 110443303, A149495 (2014).              The Texas

Court ofAppeals upheld the 8th Judicial District Court's denial of the Oregon Court of

Appeal decision stating: "The Oregon case has no prededential value or effecdt on

Petitioner's convictions..." Both the 8th Judicial District Court and the 6th District Court

ofAppeals failed to consider that the blood and fecal samples used against this Petitioner

were NOT obtained in any lawful manner, and violated this Petioner's right to Privacy

protected and guaranteed by the United States Constitution.

       The Oregon case shows the very overt violation of Paselk's right to privacy. In

Billinzs v. Atkinson, 489 S.W2d 858, 859 (Tex. 1973), "This right to privacy is so

important that the United States Supreme Court has repeatedly deemed it to stem

implicitly from the Bill of Rights. Our State courts have long recognized a civil cause of

action for the invasion of the right to privacy and have defined such an invasion in many

ways: As an intentional intrusion upon the solitude or seclusion of another that is highly

offensive to a reasonable person, Gill v. Snow, 644 S.W2d 222, 224 (Tex.App.—Ft.

Worth 1982, no writ); and as the right to be free from the wrongful intrusion into one's

private activities in such manner as to outrage or cause mental suffering, shame or


 Petition For Discretionary Review                                      page 23 of27pages
humiliation to a person of ordinary sensibilities, Industrial Foundation ofthe South v.

Texas Industrial Accident Board, 540 S.W.2d 668, 682 (Tex. 1976); Billings v. Atkinson,

supra, at 859.

       In Griswoldv. Connecticut, 381 U.S. 479 (1965),, Justice Douglas articulated that

although not explicit, the penumbras of the Bill of Rights contained a fundamental "right

to privacy" that was protected by the 14th Amendment's Due Process Clause.

Griswold's "right to privacy" has been applied to many other controversial decisions

such as Eisenstadt and Roe v. Wade.


       Paselk's right to privacy was invaded by private citizens who had no court

authorized authority to invade the bodies of horses taken from her farm and collect any

blood or fecal samples. Without court authorization, any blood and fecal samples

collected by private citizens in these unwarranted searches and seizures are not

admissible as evidence. "Under our law, evidence is illegally secured if it is obtained in

violation of the Constitution or laws of the United States or the Constitution or laws of


the State of Texas. Tex.Code Crim.Pree. Art. 38.23." State v. Roberts. 940 S.W.2d 655 -


Tex: Court of Criminal Appeals 1996.

       Thus, Paselk's convictions, obtained by use of inadmissible evidence which was

obtained thru the use of these unauthorized and unwarranted searches and seizures,

conducted by unauthorized private citizens, are already null and void.




 Petition For Discretionary Review                                    page 24 of27pages
                                     CONCLUSION




       The Appellate Court erred in not considering that the convictions against

Petitioner Paselk are already null and void because:

   1. The "Judge" of the Hopkins County Court At Law is excluded by the

       Legislature from presiding over allegations of cruelty to a livestock animal;

   2. the Judge allowed inadmissible evidence obtained through unauthorized,

       warrantless search and seizure, conducted by private citizens who had no court

       authorized permission or authority, at trial to be used against this Petitioner, and

       in violation of her rights to lawful due process and protections of her rights to

       privacy.




The Court ofAppeals also failed to consider that the judgments of conviction against

this Petitioner were obtained using interpretation of state law which violate applicable

decision of the Supreme Court of the United States. Finally, the Court ofAppeals failed

to consider important questions of state law that have not been, but should be, settled by

this Court.




 Petition For Discretionary Review                                     page 25 of27 pages
                                        PRAYER


       This Petitioner prays that this honorable Court will grant her Petitioner For Writ

of Habeas Corpus. This Petitioner prays that this honorable Court will find that the

"Judge" of the Hopkins County Court At Law is excluded by the Legislature from

presiding over allegations of cruelty to a livestock animal. This Petitioner prays that this

Court will finally settle the question of law whether the "Judge" of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal because this particular "Judge" "gives preference tofamily law

matters." This Petitioner prays this Court will find that the judgments of conviction

against this Petitioner were obtained using inadmissible evidence, and that this Petitioner

did not receive the "effective assistance" of counsel at trial and in appeal guaranteed by

the Constitution. Petitioner prays that this Court will find that the judgments of

conviction against Petitioner Paselk are already null and void, and that they be

overturned.


                                              Respectfully Submitted,




                                              Carol Paselk, Pro Se Petitioner
                                              P.O. Box 1284
                                              Emory, Texas 75440
                                              (940)435-3210



 Petition For Discretionary Review                                     page 26 of27pages
                                CERTIFICATE OF COMPLIANCE


       Pursuant to TRAP Rule 9.4(i)(3), in making this Certificate of Compliance, I am
relying on the word count provided by the Libre Office 4.2.5.2 computer software used
to prepare this document. In compliance with TRAP Rule 9.4(i)(2)(B), according to the
Libre Office word-count function, this Amended Petition For Review, contains 6,108
words. In compliance with TRAP 9.4(e), the typeface used in this Brief is no smaller
than 14-point, except for footnotes, which are no smaller than 12-point.




                                                Carol Paselk, Pro Se Appellant
                                                P.O. Box 1284
                                                Emory, Texas 75440




                                     CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing "Petition For Discretionary
Review" has been mailed via United States Postal Service mail to William Ramsay,
Appellate Counsel for the/State of Texas, 110 Main Street, Sulphur Springs, TX 75482,
on the /<5^ day of ^^^Y/My/, 20]



                                                Carol Paselk, Pro Se Appellant
                                                P.O. Box 1284
                                                Emory, Texas 75440


 Petition For Discretionary Review                                     page 27 of27 pages
APPENDIX   A
               APPENDIX A - hay on hand




On Sunday, May 3, 2009, there were over 80 bales of hay in the barn.
On Saturday, May 9, 2009, on the day of the seizure there were ten bales of hay in the barn. Another
80 bales were scheduled to be picked up on Sunday morning. This photo shows the "mess" that the
rescuers left the barn in. They tore open hay bales and scattered hay all over the inside of the barn and
all over the alleys between the stalls and pens, leaving a huge mess. They destroyed a huge, almost
brand new, industrial size barn fan, and marked the walls of the barn with their marking "crayons".
They broke the hinges off one of the gates, when there was NO reason to have done so. They left
cigarette butts everywhere. They had NO respect for anything on the property. Melanie DeAeth
testified that the horses in pasture were okay.
"Rescuers" left the barn a mess. They tore open hay bales and hay was strewn everywhere. Another 80
   bales of hay was scheduled to be picked up the next morning - Sunday morning, May 10, 2009.
On Saturday, May 9, 2009, at the time the "rescuers" stole the horses, there were fourteen 501b. bags of
14% pellets in the feed room that had been purchased the night before - receipt of which was provided
as evidence in court. There was approximately 20 pounds of a twenty five pound bag of Cal Manna
supplement.
On Saturday, May 9, 2009, along with the 14 bags of pellets, there was a large stack of empty feed
bags, clearly indicating that the horses were being fed, over a long period of time.
APPENDIX   B
                 APPENDIX B


Fat Mares in pasture 1 month before the seizure.




                 5", ,*-».--*/::**. t ' V -:
                                               .(.•3
            ?HS^%^
APPENDIX   C
     STATE VS.       PASELK    - VOLUME       3    OF    6    - 10/27/09


 1                               REPORTER'S             RECORD
                               VOLUME    3    OF    6    VOLUMES
 2           TRIAL    COURT    CAUSE    NO(S)       CR0926723,          CR0926724

 3   STATE    OF    TEXAS                                IN    THE    COUNTY   COURT


 4                   Plaintiff,

 5   VS .                                               AT     LAW


 6   CAROL    PASELK


 7                   Defendant.                         HOPKINS        COUNTY,   TEXAS

 8


 9


10


11


12
                        ************************ * * * * *

13
                                  TRIAL       ON    MERITS
14
                        *****************************

15


16


17
                                          COPY
18


19


20           On the 27th day of          October,             2009,   the following

21   proceedings       came    on to be       heard          in the   above -entit led

22   and numbered cause before the Honorable Amy M.                              Smith,

23   Judge presiding,          held in Sulphur Springs,                  Hopkins

24   County,       Texas:     Proceedings reported by machine

25   shorthand       method.




             KAYLA     R.   SCOTT,     CSR,       RPR           (214)   534-9424
                               APPENDLX c


                                                                        62
     STATE VS. PASELK - VOLUME 3 OF 6 - 10/27/09


 1   some of       the horses were in      stalls?

 2           A.      Right.    That's true.     There were horses --

 3   the horses that were inside and in the manure also had

 4   no ventilation, no daylight, but there was a pasture

 5   out back that had some horses in it.

 6           Q.      And overall there would be a few horses that

 7   if you just took a snapshot of those two or three --

 8           A.      Right.

 9           Q.      -- they would be --

LO           A.      Right.

LI           Q.      -- I guess considered okay?

L2           A.      Yes, right.    There were some that were

L3   okay.        There was one pasture that probably had enough

L4   grass and was maintaining those horses.

Li           y.      tsut as a wnoie,     wnat would your opinion be?

L6           A.      But the majority of it was gross neglect,

L7   gross abuse.        You know, those animals were suffering.

L8   They didn't see daylight.            They didn't have pens big

L9   enough to walk.          Their hooves were out and under, so

20   they never touched the ground, you know, starving,

>1   horses in pain, the one that had laid there and died

>2   all night, you know, suffered and died, you know, just

23   gross neglect and abuse.

14           Q.     And if you are looking at this case as to

>5   what is best for the horses, what, if anything, would



              KAYLA R.    SCOTT,   CSR.   RPR        (214)   534-9424
                                                                                   285
                     STATE VS. PASELK - VOLUME 3 OF 6 - 10/27/09


                 1   week's    time.

                 2        A.      Well, at that particular time when Sergeant

                 3   Crump went out there, he didn't know of any history of

                 4   Ms. Paselk.       He kind of felt sorry for her, and from

                 5   what she was telling him, he was going to give her
                 6   time to -- he saw feed.        He saw wormer.    He didn't

                 7   know anything about the rescue group's prior dealings
                 8   with her, and she just wasn't doing anything.          I mean,
                 9   the day we went out to serve the seizure papers, the

                LO   feed was still there, and the wormer was still there

                LI   in the bucket, and she hadn't even attempted to do
                L2   anything.     So after Lieutenant Turner and I had

                L3   discussed it, we just kind of took it upon our own to
                L4   go see Ms. Rabe and get the seizure papers because the

                L5   horses would be starved to death.

               TT         T-     Anfl 6n Che flip side or that, it what she

                L7   had told Mr. Crump compared to what we knew of the

               L8    rescue groups and their involvement had been true,           if

               L9    they were still going to work with her, if there was

               20    going to continue to be a supply of food or wormer, if

               21    what she had told Mr. Crump he wrongly or rightly
               22    believed,   if that were true, would you have a

               23    different opinion?

               24 A. I would have.      She would probably still have

               25    the horses today because she was attempting to feed



                           KAYLA R.     SCOTT,   CSR,   RPR   (214)   534-9424




The Court needs to consider that the "rescues"testified that they were NOT supplying
continuing support which they could withdraw from Appellant. Appellant had been
purchasing feed on her own for months without the support of any "rescue."
                                                                             216
         STATE VS.    PASELK - VOLUME 3 OF 6          - 10/27/09


     1   been an equine judge at Texas A&M?

     2 A. I was    in 4H prior to       college.    I was on a

     3   horse judging team,          and then I started in Commerce on

 4       the collegiate horse judging team.
     5        Q.      Horse judging team?

     6        A.      Correct.

 7            Q.      So at least in your somewhat younger days
 8       you were    around horses quite        a bit   --

 9            A.     Correct.

10            Q.      --    judging things?

11            A.     Correct.

12            Q.     So you know -- you really do know what an
13       older horse tends to look like and a younger horse
14       tends to look like; isn't that right?
15            A.     There's a lot of things in my opinion that
16       you look for, and sometimes it's hard to tell a
17
         difference between an older horse and a poorer horse
18       just from looking at them without inspecting their
19       teeth and dental work and that kind of stuff
20            Q.     You relied on the secondhand statements
21
         through Henry Turner, through Lieutenant Turner of
22       these horse rescue people that she was going to get
23       cut off from her assistance or was receiving sporadic
24       assistance; that's what you relied on in changing your
25       opinion and swearing under oath, well, actually I


              KAYLA    R.    SCOTT,    CSR,   RPR       (214)   534-9424
                                                                                         92
     STATE VS.        PASELK      - VOLUME     3 OF   6   - 10/27/09


 1          Q.        Do you know how many times it happened?

 2          A.        Once    from what       I understand.           All   the   more

 3   reason      to   move    them    into    another     home    I   would   think.

 4          Q.        How much assistance did you offer my client?
            A.        I think I got the board to approve

     purchasing $200 worth of hay, and then we approved
     purchasing 25 wormers.

 8          Q.        And    --

 9          A.        We don't feed other people's horses.                        That
10   was really a unique case.

11                           MR.   LILLEY:      I am going to show you in
12   a moment here what I am going to mark as Defendant's
13   Exhibits 3, 4, and 5.              Strike that.             I am going to --
14   one of them is a duplicate, so I am going to go with
15   Defendant's Exhibits 3 and 4.

16                           MS. RABE:        Your Honor,        my only
17   objection would be as to whether or not she is the one
18   who took these photographs and she is aware of the
19   circumstances          behind    it.

20
                             MR. LILLEY:        Your Honor,           I guess she
21   could testify to that,             whether or not she is aware of
22   it, but I am not trying to admit it for that purpose.
23   Without going into what the details are, I would like
24   to   show   it   to

25                           THE COURT:        Show it     to the witness.



             KAYLA     R.    SCOTT,    C3R,    RPR         (214)      534-9424
                                                                                        217
         STATE VS.       PASELK - VOLUME 3 OF 6                - 10/27/09


     1   believe they should be              seized;         is that correct?

     2           A.      Correct.

     3           Q.      Do you ever sense -- do you know what these
 4       people's       names     are?

     5           A.      Which people?

     6           Q.      These rescue organization folks.                      Do you
 7       know    what    their     names    are?

 8               A.     No,      sir.

 9               Q.     Do you know if            they are male or female or if
10       they live in Texas?               Do you know for sure whether or
11       not    they have even talked to Carol Paselk?

12               A.     No,      sir.

13               Q.     The mention of the ten-day offer that you
14       made Ms. Paselk, that's not in your narrative report,
15       is    it?

16 A. I   don't       believe    so.
                                                         <
17
                 Q.     So that was an offer that was made, but it
18       wasn't made -- it wasn't indicated in your report?
19              A.      Correct.

20              Q.      And you never told her -- and if you did,
21       please let us know -- that if she didn't get rid of
22       some horses in ten days that she was facing imminent
23       law enforcement seizure,                 did you?
24              A.      No,      sir.

25                                MR.   LILLEY:      Pass     the   witness.



                 KAYLA      R.    SCOTT,   CSR,    RPR          (214)   534-94 2 4
                                                                                    257
         STATE VS.      PASELK - VOLUME 3 OF 6              - 10/27/09


     1          Q.      --    when    he    went   out?

 2              A.     No .


 3              Q.     Did you then send another deputy out at some
 4       point?

 5              A.     Yes,     I    did.

 6              Q.     And who was that deputy?

 7              A.     That was Sergeant Tanner Crump.
 8              Q.     What were you instructing Tanner Crump to do
 9       once he went out to the property?
10              A.     To investigate the conditions of                    the horses.
11              Q.     In light of the information you were
12       receiving from the rescue organization?
13              A.     That's       correct.

14              Q.     What were the concerns the rescue

15       organizations had that you felt like you were trying
16       to   look   into?

17             A.      They weren't getting properly fed.
18                             MR. LILLEY:           Objection,     hearsay as to
19       anything these horse rescue organizations told
20       Lieutenant     Turner.

21
                               MS.    RABE:        The truth of     the matter is
22       it's the nature of the investigation he would be
23       conducting to see what they were looking into.
24                             THE    COURT:       His    reasons   --

25
                               MR.    LILLEY:       With an instruction that



                KAYLA    R.    SCOTT,       CSR,   RPR        (214)      534-9424
                                                                                     260
         STATE VS.      PASELK     - VOLUME     3 OF    6    - 10/27/09


     1   from the rescue organizations or did you ever get any
 2       information as         to whether or not that continued to be

 3       a source of medicine,           feed,    hay?

 4               A.     Yes.     And I actually,            I believe,    had

 5       conversation with two people from different

 6       organizations.

 7               Q.     In your opinion,         were       those resources     about

 8       dried up and were they at the point they weren't going
 9       to work with Ms.         Paselk anymore?

10               A.     Absolutely.

11               Q.     Did that factor into a decision to go in and
12       seize    the   horses?

13               A.     Yes.     And the other factor was             that   I had

14       made notification to the county attorney's office and
15       let them know what was going on at that time, and we
16       even had made an offer to help her with the horses as
17       long as we were able to find a home for those horses.
18               Q.     We even discussed -- again,              one last time we
19       would like to see something other than a seizure
20       happen and to let her have control of what happened to
21       her   horses    that    she   loved?

22              A.      Yes.


23             Q.       And what was the plan that you and I came up
24       with as a      last-ditch effort?

25             A.       That we would provide hay and food for the


                 KAYLA    R.    SCOTT,   CSR,   RPR            214)   534-9424
                                                                                     261
      STATE VS.         PASELK      - VOLUME       3 OF   6   - 10/27/09


 1    horses.

 2            Q.        And we are not going -- it wasn't like you
 3    and I are going to provide the hay and food,                         but the
 4    sheriff's         office?

 5            A.        Right.

 6            Q.        And   that    we    would    --

 7            A.        And that we would provide that for a week,
 8    and during that week, she needed to be finding a place
 9    for    --    a   home   for    those    horses.

10'           Q.       And what was her response to that offer?

11            A.        She   said    no.

12            Q.       And at that point was there a strong concern
13    about the likelihood of these horses making it at that
14    point ?

15           A.        Very strong concern.

16                            MS.    RABE:         I will pass    the witness.

17                                   CROSS-EXAMINATION

18    BY   MR.     LILLEY

19           Q.        Lieutenant Turner, you sent out Sergeant
20    Crump and Officer David Ray;                   isn't that correct?
21           A.        Yes.


22           Q.        Out to the property?

23           A.        Yes.

24           Q.        In fact,      you had never been out there before
25    that   time?




                 KAYLA   R.   SCOTT,        CSR,   RPR         (214)   534-9424
                                                                                  262
         STATE VS.       PASELK - VOLUME 3 OF 6 - 10/27/09


     1           A.      No .


     2           Q.      And you weren't out there after that time
     3   until the day of the seizure;                 is that correct?
     4           A.      That's     correct.

     5           Q.      And there's a six-day window in between
     6   those two, between the time that Sergeant Crump was
     7   there and the time that the seizure warrant was
 8       issued;       isn't    that   correct?

 9 A. I   believe     so.

10               Q.     Did you personally make this offer of hay
11       and    feed   to    Ms.   Paselk?

12              A.      Personally?

13              Q.      Yes.

14              A.      No.

15
                Q.      Were you there when anybody else personally
16       made   the    offer?

17              A.      No .

18
                Q.      Do you know what the wording was behind --
19
         what the contingencies were on this offer, and were
20       you there when she said no, how she said no, or
21       whether or not it was a qualified no or an absolute
22       no?    You weren't there for any of that?
23 A. I wouldn't know if it was a qualified no or
24       absolutely no.

25              Q.      Because you weren't            there    for that?



                 KAYLA R.       SCOTT,    CSR,   RPR           (214)   534-9424
                                                                         263
          STATE VS.     PASELK - VOLUME 3 OF 6 - 10/27/09


     1 A. I wasn't there for that.        I got that
     2   information from the officer that was out there on the
     3   scene.



     4         Q.     Now, you signed the -- you signed the
     5   complaint in this case, in the criminal case; isn't
     6   that correct?         You signed the complaint which resulted
     7   in her arrest;        isn't that correct?

 8 A. I   believe       so.

 9             Q.     I mean,      if there's documentation to that
10       effect, then that's probably true, right?
11             A.     Absolutely.

12             Q.     And part of what you state is that you read
13       reports by the sheriff's department in coming up with
14       your decision to make an arrest; isn't that right?
15             A.     Yes.

16             Q.     All right.         Because you don't have the
17       personal knowledge of what was going on on that
18       property other than what happened at the seizure, so
19       you have to rely at least in part on what Sergeant
20       Crump said?

21             A.     Absolutely.

22             Q.     Have you read Sergeant Crump's report?
23 A. It's been a while since I read that.
24            Q.      But you believe you have seen a narrative
25       report ?




                KAYLA     R.   SCOTT,    CSR,   RPR   (214)   534-9424
                                                                                    264
         STATE VS.         PASELK - VOLUME 3 OF 6 - 10/27/09


                           I    believe      so

     2          Q.         Do you recall that on April 30th or May 1st,
     3   the following day, that Sergeant Crump said there was
     4   no immediate need to seize the horses at this time
     5   because there was feed and medical care available?                         Do
     6   you   recall          that?

     7         A.          That's      what       was   told to him.

     8         Q.          Okay.       Are you aware that was put in his
 9       report      as    fact?

10 A. I   believe       so.

11             Q.          Okay.       You aren't disputing that?
12
               A.          Not unless I can read the report actually.
13             Q.          Now, you said that you spoke with some
14       members of a rescue organization.                       Did you speak to
15       them before or after or both, before the contact with
16       Sergeant         Crump and after or both?

17
               A.         Yeah, I think it would have probably been a
18       little bit of both.                 It was continuous.
19             Q.         Do you recall            their names?

20 A. I believe one was I want to say Melanie.
21             Q.         Melanie?

22             A.         Melanie.

23             Q.         Anybody else that you recall names of?
24             A.         And I believe the other one may have been
25       Jenni fer




                KAYLA          R.   SCOTT,    CSR,      RPR     (214)   534-9424
                                                                               265
         STATE VS.        PASELK - VOLUME 3 OF 6 - 10/27/09


     1          Q.        Now, did you speak to them by phone or by
     2   e-mai1      or   --

     3          A.        Phone.        I talked to both of them by phone.
 4              Q.        And do you know where these people live?
 5              A.        No.


 6              Q.        Have you ever met them in person?
 7             A.         No.


 8              Q.        Have you ever sat them down in your office
 9       and   interviewed         them?

10             A.         No.


11             Q.         Have you ever been able to see them to gauge
12       their truthfulness or untruthfulness in person?
13             A.         No, not in person.
14             Q.         And so these folks that you spoke with who
15       said that they were -- they had been helping
16       Ms. Paselk -- is that what they told you?
17             A.         Yes.

18
               Q.         And they weren't going to help her anymore?
19             A.         Yes.

20             Q.         That could have been anybody; isn't that
21       true, Lieutenant Turner?                 I mean, you don't know who
22       these people are because you have never met them
23       before;     isn't       that   correct?

24 A. I had never met         them before,   no.
25             Q-         So you can't really give an opinion on


                KAYLA      R.    SCOTT,    CSR,    RPR     (214)   534-9424
                                                                                   266
     STATE VS.       PASELK         - VOLUME       3 OF 6    - 10/27/09


 1   personal level as               to their credibility?

 2           A.      No,      not    at    that    time.

 3           Q.      Now,      of course,          Sergeant Crump was able to
 4   meet with my client in person and talk with her for a

 5   couple of hours in person, and he based his report
 6   upon    that;       isn't      that    correct?

 7 A. I    believe         so.

 8           Q.      And according to what                  he believed at   the

 9   time,    he believed that there was no need to seize

10   these    horses;         isn't       that    correct?

11 A. I    believe         so.

12           Q.      And you took it upon yourself to change his
13   mind about          that;      isn't that correct?

14 A. I took it upon myself as a supervisor to
15   look at that report and look at the pictures that I
16   have    seen to make           a decision.

17           Q.      Those were pictures that Sergeant Crump took
18   of things that he saw in person, and saw pictures of
19   it?


20           A.      That's      correct.

21           Q.      Things that he              looked at and determined
22   weren't necessary for a seizure,                       you had a different
23   idea?

24           A.   Yes.


25                And you never followed up with an



              KAYLA      R.   SCOTT,       CSR,    RPR         214)   534-9424
                                                                                      272
         STATE VS.          PASELK - VOLUME 3 OF 6            - 10/27/09


     1   witness.


 2                                        RECROSS-EXAMINATION

 3       BY   MR.        LILLEY

 4                  Q.      Are you aware of         any writing that offered

 5       this ten days' worth of feed if she would agree to
 6       find another home                 for some of     her horses?

 7 A. I am not aware of         any writing.

 8                  Q.     You are not aware of anything put down in
 9       writ ing?

10              A.         No .


11              Q.         So as     far as    you understand,          that was an

12       oral   offer

13              A.         Yes.


14              Q.         -- that from what you understand she didn't
15       want   to       do?


16              A.         That's     correct.

17              Q.         And you are not aware of anybody -- are you
18       aware of anybody telling my client that if she did not
19       agree to re-home the horses that they would be seized
20       by law enforcement?                 Are you aware of anybody actually
21       explaining that             to her?

22              A.         No .


23                                  MR.    LILLEY:    Pass    the witness.

24                                FURTHER    REDIRECT      EXAMINATION

25       BY   MS.    RABE




                    KAYLA      R.   SCOTT,    CSR,   RPR        (214)    534-9424
                                                                                                   284
         STATE VS.             PASELK         - VOLUME         3 OF   6    - 10/27/09


     1                         Did you read Sergeant Crump's report
 2                  A          Yes .


 3                  Q          -- based on his April                      30th visit?

 4                A            Yes .


 5                  Q          You are            aware   it   says       that   no   immediate

 6       seizure          is       needed?

 7 A. I    do.       I   am.

 8                Q.           You are aware that he toured the property
 9       personally with Deputy Ray?

10                A.           Right.

11                Q.           And Deputy Ray didn't file any contrary
12       report where he says, I don't care what Tanner Crump
13       says,-         what       I saw they need to be seized?                       He didn't

14       file anything like that either?

15                A.           Right.

16                Q-           So they were looking at the same place you
17       were     looking at?

18                A.           Yes.

19                Q-           And their conclusion on April 30th there was
20       no   seizure           needed?

21                A.           Right.

22                                      MR.       LILLEY:       Pass      the    witness.

23                                  FURTHER         REDIRECT         EXAMINATION

24       BY   MS.       RABE


25                Q.       So explain to the jury what changed within a


                    KAYLA          R.   SCOTT,       CSR,      RPR          (214)     534-9424
APPENDIX D
APPENDIX   D
                         In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-14-00099-CR




             EX PARTE: CAROL PASELK




          On Appeal from the 8th District Court
                 Hopkins County. Texas
                  Trial Court No. 00665




       Before Morriss. C.J.. Carter and Moseley, JJ.
        Memorandum ODinion bv Justice Moselev
                                      MEMORANDUM OPINION

         Carol Paselk's appeal of the denial of her petitions for habeas corpus relief has it origins

in two previous convictions in the County Court at Law of Hopkins County for cruelty tc

livestock animals.1 In 2010, we upheld both convictions. Paselk v. State, No. 06-09-00214-CR,

2010 WL 3034258, at *1 (Tex. App.—Texarkana Aug. 5, 2010, pet. refd) (mem. op., not

designated for publication); Paselk v. State, No. 06-09-00215-CR, 2010 WL 3034255, at *1

(Tex. App.—Texarkana Aug. 5, 2010, pet. refd) (mem. op., not designated for publication).

Paselk filed on April 21, 2014, petitions for writs of habeas corpus in the 8th Judicial District

Court of Hopkins County arguing, among other things, that the two convictions were void and

maintaining that the County Court at Law lacked subject-matterjurisdiction.

         Article 11.072 of the Texas Code of Criminal Procedure "establishes the procedures for

an application for a writ of habeas corpus in a felony or misdemeanor case in which the applicant

seeks relief from an order or a judgment of conviction ordering community supervision."2 Tex.

Code Crim. Proc. Ann. art. 11.072, § 1 (West Supp. 2014); Villamieva, 252 S.W.3d at 395-96.

Article 11.09 of the Texas Code of Criminal Procedure establishes the procedure for seeking a


'See TEX. PENAI.CODE ANN. § 42.09 (West 2011).
"Paselk has completed both her sentence and her community supervision term. "The writ of habeas corpus is the
remedy to be used when any person is restrained in his liberty." Tex. Code CRIM. PROC. Ann. art. 11.01 (West
Supp. 2014). "It is an order issued by a court or judge of competent jurisdiction, directed to any one having a person
in his custody, or under his restraint, commanding him to produce such person, at a time and place named in the
writ, and show why he is held in custody or under restraint." Id. "The terms 'confinement' and 'restraint,' lor
habeas corpus purposes, have been defined broadly" to "include a wide variety of detrimental consequences." Ex
parte Ali, 368 S.W.3d 827, 831, 832 (Tex. App.—Austin 2012, pet. refd); see Ex parte Harrington, 310 S.W.3d
452, 457 (Tex. Crim. App. 2010); Le v. State, 300 S.W.3d 324, 326-27 (Tex. App.—Houston [14th Dist.] 2009,
orig. proceeding); State v. Collazo, 264 S.W.3d 121, 126-27 (Tex. App.—Houston [1st Dist.] 2007, pet. refd).
Thus, "the completion of an applicant's sentence or probationary term does not deprive the trial court of
jurisdiction." Ali, 368 S.W.3d at 831; see Ex parte Villamieva, 252S.W.3d 391, 395-96 (Tex. Crim. App. 2008)
(Section 11.072 expressly "permits a person who is servingor who has completed a term of community supervision
to file an application for a writ of habeas corpus."); Exparte Schmidt, 109 S.W.3d 480,481 (Tex. Crim. App. 2003).
writ ot habeas corpus in misdemeanor cases not involving community supervision. Tex. CODI

Crim. Proc Ann. art. 11.09 (West 2005). In one case, Paselk was placed on community

supervision; in the other case, she was sentenced to 275 days' confinement in the Hopkin:

County Jail. Paselk, 2010 WL 3034258, at *1; Paselk, 2010 WL 3034255, at *1. Accordingly.

Paselk's petitions for writs of habeas corpus were filed under Articles 11.072 and 11.09

respectively, of the Texas Code of Criminal Procedure. We affirm the district court's judgmeni

with respect to Paselk's Article 11.072 petition, but find that we are without jurisdiction ovei

Paselk's appeal from the denial of her Article 11.09 petition.

       An applicant seeking relief via the writ of habeas corpus bears the burden to prove his

claim by a preponderance of the evidence. Ex parte Morrow, 952 S.W.2d 530, 534 (Tex. Crim

App. 1997); In re Davis, 372 S.W.3d 253, 256 (Tex. App.—Texarkana 2012, orig. proceeding).

In reviewing a trial court's ruling on a post-conviction application for the writ, we view the

evidence in the light most favorable to the habeas court's ruling, and we uphold that ruling

absent an abuse of discretion. Ex parte Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003^

(per curiam), overruled on other grounds by Ex parte Lewis, 219 S.W.3d 335, 371 (Tex. Crim.

App. 2007); see Ex parte Simpson, 260 S.W.3d 172, 174 (Tex. App.—Texarkana 2008, pet.

refd). We afford almost total deference to the habeas court's findings of historical fact, so long

as the findings are supported by the record'. Ex parte White, 160 S.W.3d 46, 50 (Tex. Crim. App.

2004). Similarly, we will defer to the habeas court's application of the law to the facts, but only

when resolution of the ultimate question turns on an evaluation of credibility and demeanor.

Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App. 2010): White, 160 S.W.3d at 50.
 When resolution of the ultimate question turns solely on an application of legal standards, oui

review is de novo. Peterson, 117 S.W.3d at 819.

           "An application under Article 11.072 'must be filed with the district clerk of the court in

which community supervision was imposed'" and must "attack the 'legal validity' of '(1) the

conviction for which or order in which community supervision was imposed'; or '(2) the

conditions of community supervision.'" Villamieva, 252 S.W.3d at 395 (quoting TEX. CODE

Crim. Proc. Ann. art. 11.072, § 2). Paselk's burden to show that she is entitled to habeas reliei

includes providing an adequate record demonstrating compliance with Article 11.072. See TEX.

R. App. P. 52.7(a) (requiring certified copies of all relevant documents filed in any underlying

proceeding and a properlyauthenticated transcript of any relevant testimony from any underlying

proceeding); In re Turner, 177 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig.

proceeding). Paselk's Article 11.072 petition for habeas relief was filed with the district court.

Here, while Paselk attacked the legal validity of her convictions, nothing beyond a bare assertion

in the petition demonstrates that the Article 11.072 petition for writ of habeas corpus was first

filed in the County Court at Law of Hopkins County—the court in which community supervision

was imposed. Thus, we cannot say that the district court abused its discretion in concluding that

the Article 11.072 petition was improperly filed.4


3Paselk's petition stated, "Petitioner filed Petition For Writ ofHabeas Corpus with the County Court At Law on
July 28, 2011. Judge Amy Smith denied Petition by letter. Petitioner filed a second Petition For Writ of Habeas
Corpus with Judge Amy Smith, with new information, on December 12. 2013. Judge Amy Smith denied Petition by
letter."


 Paselk provided the district court with a "Supplement of Brand New Court of Appeals Case Law" not originally
included in her petition for writ of habeas corpus. The supplement and Paselk's brief on appeal rely heavily on a
ruling of the Oregon Court of Appeals in a case she cites as "State of Oregon v. Amanda L. Newton Multnomah
County Circuit Court 110443303, A149495" and appears to complain that the trial court refused to recognize it as
authority. We located the case to which Paselk referred and note that the Oregon Supreme Court has agreed to
                                                       A
          We recognize that in its order denying Paselk's Article 11.072 petition, the trial courl

wrote, "According to Petitioner . . . , she has already sought habeas relief from the proper court.

It was denied." Even assuming that Paselk had filed the Article 11.072 petition with the County

Court at Law of Hopkins County, our result would be the same, Article 11.072, Section S

"restricts the circumstances under which a court can consider the merits of claims raised in z

subsequent application." Villenueva, 252 S.W.3d at 396. Section 9 states,

                  (a)    If a subsequent application for a writ of habeas corpus is filed after
         final disposition of an initial application under this article, a court may not
         consider the merits of or grant relief based on the subsequent application unless
         the application contains sufficient specific facts establishing that the current
         claims and issues have not been and could not have been presented previously in
         an original application or in a previously considered application filed under this
         article because the factual or legal basis for the claim was unavailable on the date
         the applicant filed the previous application.

                 (b)     For purposes of Subsection (a), a legal basis of a claim is
         unavailable on or before a date described by that subsection if the legal basis was
         not recognized by and could not have been reasonably formulated from a final
         decision of the United States Supreme Court, a court of appeals of the United
         States, or a court of appellate jurisdiction of this state on or before that date.

                  (c)      For purposes of Subsection (a), a factual basis of a claim is
         unavailable on or before a date described by that subsection if the factual basis
         was not ascertainable through the exercise of reasonable diligence on or before
         that date.


Tex. Code Crim. Proc. Ann. art. 11.072, § 9. Because our record does not contain any petition

for writ of habeas corpus filed with the County Court at Law of Hopkins County, we are unable

to ascertain whether Paselk's petition with the district court met the requirements of Section 9.

Clearly, if Paselk's Article 11.072 petition was identical to the one submitted to the County-

review that case on appeal from the Court of Appeals. See Oregon v. Newcomb, 324 P.3d 557 (Or. App. 2014).
Even if the case she cited were the final rule of law as it applies in Oregon, the district court here was correct in
stating, in an order denying an "apparent request for reconsideration of its ruling, that an Oregon case has no
precedential value in the determinations applyingto this case.
                                                         5
Court at Law of Hopkins County, the district court would be restricted from considering the

petition on its merits.

         Our treatment with respect to Paselk's Article 11.09 petition is different. Unlike Article

11.072, which mandates that a habeas petition ''must be filed with ... the court in which

community supervision was imposed," Tex. Code Crim. Proc Ann. art. 11.072, § 2 (emphasis

added). Article 11.09 merely states that a person "may apply to the county judge of the county in

which the misdemeanor is charged to have been committed," Tex. CODE CRIM. PROC. ANN. art.

11.09 (emphasis added).          In contrast to Article 11.072, the language of Article 11.09 "is

permissive, not mandatory, and is therefore merely advisory in nature." State ex rel. Rodriguez

v. Onion, 741 S.W.2d 433, 434 (Tex. Crim. App. 1987) (orig. proceeding); see Ex parte

Tarango, 116 S.W.3d 201, 202 n.3 (Tex. App.—El Paso 2003, no pet.); In re Maxwell, 970
S.W.2d 70, 71 n.l (Tex. App.—Houston [14th Dist.] 1998, orig. proceeding). Under Article

11.05 of the Texas Code of Criminal Procedure, "[t]he Court of Criminal Appeals, the District

Courts, the County Courts, or any Judge of said Courts, have power to issue the writ of habeas

corpus." Tex. Code Crim. Proc. Ann. art. 11.05 (West 2005). As a result. Article 11.09 does

not deprive district courts of jurisdiction to hear post-conviction habeas corpus petitions in

misdemeanor cases.3 Onion, 741 S.W.2d at 434. Thus, both county and district courts have

original jurisdiction in habeas corpus proceedings when attacks are made upon the validity of




 The district court's order states that Paselk could have appealed the county court's denial of her Article 11.09
petition, assuming that such a petition had been filed there. When the court in which an Article 11.09 application
was filed denies the writ, the applicant can also present his application to another court having jurisdiction. See
Mayes v. Stale, 538 S.W.2d 637, 639 (Tex. Crim. App. 1976); Cree v. State, 814 S.W.2d 74, 76 (Tex. App.—Corpus
Christi 1991), pet. refd, 817 S.W.2d 344 (Tex. Crim. Add. 199R
misdemeanor convictions not involving community supervision. Id.; Tarango, 116 S.W.3d ai

202 n.3; Maxwell, 970 S.W.2d at 71 n.l .6

         However, "[a] trial court's ruling [in a habeas corpus proceeding] is appealable only

when the trial court issues the writ and then rules on the merits of the questions presented at the

hearing and denies the relief sought." In re Shaw, 175 S.W.3d 901, 904 (Tex. App.—Texarkana

2005, orig. proceeding). But, "when a trial judge refuses to issue a writ or denies an applicant a

hearing on the merits of his or her claims, there is no right to appeal." Villanueva, 252 S.W.3d al

394.


         Paselk argues that the district court erred in failing to consider the merits of her numerous

claims and in denying habeas relief "without any hearing or consideration of the pertinent

facts."7 Here, the district court (1) did not grant Paselk's petition for writ of habeas corpus,
(2) did not hold a hearing or purport to rule on the merits of Paselk's claims, (3) did not rule on

the merits of Paselk's claims, except to determine that the county court had jurisdiction over

Paselk's convictions, and (4) denied habeas relief. Thus, here. "[t]here is no appeal from a

refusal to issue the writ of habeas corpus" under Article 11.09. Ex parte McCullough, 966
S.W.2d 529, 531 (Tex. Crim. App. 1998) (per curiam); see Ex parte Hargett, 819 S.W.2d 866,

bSee also Ex parte Davis, No. 12-09-00172-CR, 2010 WL 827322, at *1 (Tex. App.—Tyler Mar. 10, 2010, pet.
refd) (mem. op., not designated for publication). Although this unpublished case has no precedential value, we may
take guidance from it "as an aid in developing reasoning that may be employed." Carrillo v. State, 98 S.W.3d 789,
794 (Tex. App.—Amarillo 2003, pet. refd).

 Although Paselk raised several complaints in her habeas petition, the trial court only addressed the issue of the
county court's jurisdiction over Paselk's convictions. "[Cjounty courts shall have original jurisdiction of all
misdemeanors of Which exclusive original jurisdiction is not given to the justice court, and when the fine to be
imposed shall exceed five hundred dollars." TEX. CODE Crim. Proc. Ann. art. 4.07 (West 2005). Under Section
42.09 of the Texas Penal Code, Paselk was charged with a class A misdemeanor. See Tex. Penal Code Ann.
§ 42.09(c). Class A misdemeanors are punishable by a fine not to exceed S4,000.00, confinement in jail for a term
not to exceed one year, or both such fine and confinement. Tex. Penal Code Ann. § 12.21 (West 2011). Thus, the
district court correctly ruled that the County Court at Law of Hopkins County had jurisdiction over the State's
indictments against Paselk.
868-69 (Tex. Crim. App. 1991), superseded in part by statute as discussed in Villanueva, 252
S.W.3d at 397 (because writ issues automatically in Article 11.072 cases, Hargett rule does not

apply); Shaw, 175 S.W.3d at 903-04 (citing Ex parte Martell, 901 S.W.2d 754, 755 (Tex.

App.—San Antonio 1995, no pet.) (per curiam); Cree, 814 S.W.2d at 76.8

         We affirm the trial court's ruling with respect to her Article 11.072 petition for writ of

habeas corpus, but dismiss the portion of Paselk's appeal related to her Article 11.09 petition for

writ of habeas corpus for want ofjurisdiction.




                                                     Bailey C. Moseley                               >v
                                                     Justice


Date Submitted:           August 21, 2014
Date Decided:             October 1,2014

Do Not Publish




"In a case where a judge refuses to issue the requested writ ofhabeas corpus or denies an applicant th&iijc&ijcsjad
hearing on the merits of his claim, an applicant's remedies are limited." Hargett, 819 S.W:94 ^tVillamieva, 252 S.W.3d at 394. "Some remedies available to an applicant in that situation are to ^iMWfettfot
application to another district judge having jurisdiction, or under proper circumstances, to pursue a writ of
mandamus." Hargett, 819 S.W.2d at 868 (citations omitted); see Villanueva, 252 S.W.3d at 394.       OCT Ql 201 ty

                                                                                                 Taxwkana, Ttscas
                                                                                                0#r»ra A'j-fcsv, G*i*ri
                                 Court of Appeals
                          Sixth Appellate District of Texas


                                    JUDGMENT



Ex Parte: Carol Paselk                                  Appeal from the 8th District Court oi
                                                        Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00099-CR                                      00665). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
                                                        and Justice Carter participating.




       As stated in the Court's opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court's ruling with respect to Carol Paselk's Article 11.072 petition
for writ of habeas corpus, but dismiss for want of jurisdiction the portion of her appeal related to
her Article 11.09 petition for writ of habeas corpus.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                        RENDERED OCTOBER 1, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE


ATTEST:
Debra K. Autrev. Clerk